UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/30/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for this series, as appropriate. Dreyfus/Standish Global Fixed Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund September 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 97.3% Rate (%) Date Amount ($) a Value ($) Argentina - .8% Argentine Government, Sr. Unscd. Notes 7.50 4/22/26 6,450,000 b 7,294,950 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 7,050,000 b 7,287,938 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 6,800,000 b 7,624,500 Belgium - 2.1% Belgium Government, Unscd. Bonds, Ser. 49 EUR 4.00 3/28/17 26,500,000 b 30,444,382 Belgium Government, Unscd. Bonds, Ser. 74 EUR 0.80 6/22/25 22,900,000 b 27,545,212 Brazil - .5% Brazilian Government, Sr. Unscd. Bonds 5.63 2/21/47 15,425,000 Canada - 5.2% BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 5,124,251 b 3,908,953 Canadian Government, Bonds CAD 1.75 3/1/19 35,500,000 27,877,492 Canadian Government, Bonds CAD 0.75 9/1/20 130,960,000 100,543,580 Canadian Government, Unscd. Bonds CAD 3.50 12/1/45 12,360,000 13,392,080 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 1,794,905 b 1,372,894 France - 6.3% AXA, Sub. Notes EUR 5.25 4/16/40 3,500,000 4,394,283 French Government, Bonds EUR 0.50 11/25/19 82,175,000 95,492,724 French Government, Bonds EUR 0.50 5/25/26 58,725,000 68,377,725 Societe Generale, Gtd. Notes 2.75 10/12/17 4,510,000 4,566,840 Societe Generale, Sr. Unscd. Notes EUR 2.38 2/28/18 5,300,000 6,161,584 Germany - 3.1% Allianz, Jr. Sub. Bonds EUR 3.38 9/29/49 3,100,000 3,567,582 Allianz, Sub. Notes EUR 5.63 10/17/42 4,300,000 5,745,921 Driver thirteen UG (haftungsbeschraenkt), Ser. 13, Cl. A EUR 0.00 2/22/21 2,258,983 2,542,534 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) Germany - 3.1% (continued) German Government, Bonds EUR 2.25 9/4/20 115,000 144,347 German Government, Bonds EUR 2.50 8/15/46 23,655,000 41,814,495 Globaldrive Auto Receivables, Ser. 16A, Cl. A EUR 0.00 1/20/24 4,161,923 4,691,206 Globaldrive Auto Receivables, Ser. 16-B, Cl. A EUR 0.13 8/20/24 13,250,000 14,959,227 KFW, Govt. Gtd. Notes AUD 4.00 1/16/19 18,050,000 14,444,310 Hungary - 1.4% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 1,400,000 b 1,590,411 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 2,513,500,000 9,446,329 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 6,245,300,000 27,714,241 Iceland - .9% Icelandic Government, Unscd. Notes 5.88 5/11/22 22,425,000 Indonesia - .7% Indonesian Government, Sr. Unscd. Notes EUR 2.63 6/14/23 1,200,000 b 1,418,467 Indonesian Government, Sr. Unscd. Notes EUR 3.75 6/14/28 15,250,000 b 18,766,259 Ireland - .4% Aercap Ireland Capital, Gtd. Notes 4.50 5/15/21 4,550,000 4,771,813 Aercap Ireland Capital, Gtd. Notes 5.00 10/1/21 2,000,000 2,140,000 Irish Government, Bonds EUR 2.40 5/15/30 75,000 103,439 Irish Government, Bonds EUR 2.00 2/18/45 2,150,000 2,912,297 Italy - 5.0% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 2,165,000 2,595,602 Intesa Sanpaolo, Gtd. Notes 3.88 1/15/19 11,525,000 11,872,375 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 3,585,000 3,656,603 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 1,075,000 1,280,281 Italian Government, Bonds EUR 3.50 6/1/18 23,500,000 27,983,054 Italian Government, Bonds EUR 4.75 9/1/44 9,340,000 b 16,176,407 Italian Government, Sr. Unscd. Bonds EUR 2.35 9/15/24 32,320,000 b,c 42,777,585 Italian Government, Sr. Unscd. Bonds, Ser. CPI EUR 2.60 9/15/23 15,380,000 c 23,470,599 Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) Italy - 5.0% (continued) Italian Government, Treasury Bonds EUR 4.75 6/1/17 8,685,000 10,082,313 Japan - 14.0% Development Bank of Japan, Govt. Gtd. Bonds JPY 1.70 9/20/22 325,000,000 3,545,562 Japanese Government, Sr. Unscd. Bonds, Ser. 118 JPY 0.20 6/20/19 3,147,850,000 31,453,263 Japanese Government, Sr. Unscd. Bonds, Ser. 128 JPY 0.10 6/20/21 14,474,750,000 145,087,083 Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 5,787,000,000 57,735,661 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 5,811,000,000 d 59,977,694 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 6,182,700,000 d 64,034,257 Japanese Government, Sr. Unscd. Bonds, Ser. 307 JPY 1.30 3/20/20 3,206,400,000 33,354,370 Japanese Government, Sr. Unscd. Bonds, Ser. 330 JPY 0.80 9/20/23 14,100,000 149,231 Japanese Government, Sr. Unscd. Bonds, Ser. 336 JPY 0.50 12/20/24 17,750,000 184,939 Luxembourg - .6% E-Carat, Ser. 16-1, Cl. A EUR 0.07 10/18/24 9,000,000 10,145,081 Volkswagen Car Lease, Ser. 22, Cl. A EUR 0.25 8/21/21 6,302,162 7,105,651 Mexico - 2.5% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 7,100,000 b 7,366,250 Mexican Government, Bonds, Ser. M MXN 4.75 6/14/18 1,206,000,000 61,663,283 Mexican Government, Bonds, Ser. M 20 MXN 10.00 12/5/24 9,225,000 601,916 Petroleos Mexicanos, Gtd. Notes EUR 3.75 3/15/19 1,650,000 1,951,404 Morocco - 2.2% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 28,760,000 35,190,365 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 9,950,000 12,614,801 Moroccan Government, Sr. Unscd. Notes 4.25 12/11/22 13,545,000 14,405,649 Netherlands - 3.6% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 5,700,000 b 5,758,311 ABN AMRO Bank, Sub. Notes 4.75 7/28/25 9,350,000 b 9,855,985 Iberdrola International, Gtd. Notes EUR 1.13 1/27/23 1,400,000 1,657,661 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) Netherlands - 3.6% (continued) Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 960,563 Mylan, Gtd. Notes 2.50 6/7/19 6,125,000 b 6,182,949 Netherlands Government, Bonds EUR 1.25 1/15/18 17,100,000 b 19,687,216 Netherlands Government, Bonds EUR 0.25 1/15/20 4,350,000 5,032,521 Rabobank Nederland, Gtd. Notes 3.38 1/19/17 2,565,000 2,582,465 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 6,080,000 7,154,803 Shell International Finance, Gtd. Notes 3.75 9/12/46 13,750,000 13,662,096 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.13 10/15/24 1,700,000 1,946,144 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.63 10/15/28 1,625,000 1,859,812 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 3,200,000 3,214,211 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 5,600,000 5,641,647 Volkswagen International Finance, Gtd. Notes 2.38 3/22/17 3,825,000 b 3,843,800 Vonovia Finance, Gtd. Notes 3.20 10/2/17 1,585,000 b 1,604,412 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 9,000,000 10,166,414 New Zealand - 1.2% New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 43,883,000 e Norway - .3% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 61,700,000 b Peru - .4% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 6,125,000 7,668,721 Peruvian Government, Sr. Unscd. Bonds 4.13 8/25/27 3,625,000 f 4,159,688 Poland - .3% Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 3,725,000 1,005,551 Polish Government, Sr. Unscd. Notes EUR 3.00 1/15/24 5,175,000 6,861,149 Qatar - .4% Qatar Government, Sr. Unscd. Notes 2.38 6/2/21 10,550,000 b Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) Romania - 1.0% Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 7,670,000 b 9,417,947 Romanian Government, Unscd. Notes EUR 2.88 5/26/28 16,450,000 b 20,008,724 Russia - .8% Russian Government, Unscd. Bonds 4.75 5/27/26 22,000,000 b Serbia - .2% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 3,600,000 Singapore - 2.1% Singapore Government, Sr. Unscd. Bonds SGD 2.13 6/1/26 78,175,000 South Korea - 3.4% Republic of Korea, Sr. Unscd. Bonds, Ser. 2506 KRW 2.25 6/10/25 47,170,000,000 45,813,426 Republic of Korea, Sr. Unscd. Bonds, Ser. 2512 KRW 2.25 12/10/25 51,793,000,000 50,511,613 Spain - 2.7% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 10,000,000 11,764,870 Driver Espana, Ser. 3, Cl. A EUR 0.68 12/21/26 6,859,076 7,773,041 Santander International Debt, Gtd. Notes EUR 4.00 3/27/17 4,200,000 4,811,437 Spanish Government, Bonds EUR 2.75 4/30/19 15,950,000 19,248,365 Spanish Government, Bonds EUR 1.40 1/31/20 8,794,000 10,363,908 Spanish Government, Bonds EUR 1.95 4/30/26 225,000 277,774 Spanish Government, Bonds EUR 5.75 7/30/32 10,275,000 18,814,311 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 1,600,000 2,099,345 Sri Lanka - .5% Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 13,100,000 b Supranational - 3.5% European Investment Bank, Sr. Unscd. Bonds CAD 1.25 11/5/20 15,050,000 b 11,540,303 European Investment Bank, Sr. Unscd. Notes CAD 1.13 9/16/21 8,500,000 b 6,471,390 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,188,367 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 69,975,000 52,874,246 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) Supranational - 3.5% (continued) Nordic Investment Bank, Sr. Unscd. Notes NOK 1.38 7/15/20 215,000,000 27,192,366 Sweden - .1% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 20,660,000 United Kingdom - 7.9% Barclays, Jr. Sub. Bonds 7.88 12/29/49 6,000,000 5,915,604 Barclays, Sub. Notes 5.20 5/12/26 8,100,000 8,376,194 British Telecommunications, Sr. Unscd. Notes EUR 0.63 3/10/21 7,450,000 8,554,658 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,975,000 2,253,713 Lloyds Banking Group, Gtd. Notes 3.10 7/6/21 4,000,000 f 4,091,604 Royal Bank of Scotland Group, Sr. Unscd. Notes 3.88 9/12/23 24,825,000 24,538,867 United Kingdom Gilt, Bonds GBP 5.00 3/7/18 125,000 173,433 United Kingdom Gilt, Bonds GBP 1.50 1/22/21 15,825,000 21,620,820 United Kingdom Gilt, Bonds GBP 2.00 9/7/25 54,425,000 78,745,960 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 6,770,000 13,750,641 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 27,850,000 50,180,681 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 5,400,000 6,366,727 United States - 23.2% 21st Century Fox America, Gtd. Notes 3.70 10/15/25 2,600,000 f 2,823,038 A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 694,405 b 692,974 Aetna, Sr. Unscd. Notes 1.90 6/7/19 8,150,000 8,223,986 Ally Financial, Gtd. Notes 3.50 1/27/19 3,310,000 3,347,238 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 2,760,000 2,770,712 AmeriCredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,074,729 Amgen, Sr. Unscd. Notes 4.40 5/1/45 2,825,000 2,987,141 Apple, Sr. Unscd. Notes 3.25 2/23/26 8,895,000 9,471,636 Aventura Mall Trust, Ser. 2013-AVM, Cl. A 3.74 12/5/32 2,305,000 b,g 2,479,136 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 1,301,000 1,376,997 BAE Systems Holdings, Gtd. Bonds 3.80 10/7/24 2,800,000 b 2,963,559 Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) United States - 23.2% (continued) Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 b 1,327,492 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.95 3/25/34 747,379 g 740,656 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.59 12/11/40 234,912 g 235,585 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 9,467,507 9,425,727 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.72 6/11/40 7,218,309 g 7,049,412 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.89 6/11/50 2,000,000 g 2,010,947 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.21 6/11/50 950,000 g 924,148 Branch Banking & Trust, Sub. Notes 3.63 9/16/25 7,850,000 8,434,323 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 855,000 869,748 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 900,000 920,236 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. C 2.41 5/20/19 2,275,000 2,296,539 Capital Auto Receivables Asset Trust, Ser. 2014-3, Cl. D 3.14 2/20/20 2,850,000 2,914,285 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. B 2.29 5/20/20 6,000,000 6,071,383 Capital Auto Receivables Asset Trust, Ser. 2015-2, Cl. D 3.16 11/20/20 7,275,000 7,406,301 Capital One Financial, Sub. Notes 3.75 7/28/26 15,000,000 15,110,895 CarMax Auto Owner Trust, Ser. 2014-4, Cl. D 3.04 5/17/21 2,625,000 2,671,744 CarMax Auto Owner Trust, Ser. 2015-2, Cl. D 3.04 11/15/21 1,000,000 1,019,860 Celgene, Sr. Unscd. Notes 5.00 8/15/45 6,400,000 7,252,288 Chrysler Capital Auto Receivables Trust, Ser. 2013-AA, Cl. D 2.93 8/17/20 5,100,000 b 5,145,866 Chrysler Capital Auto Receivables Trust, Ser. 2013-BA, Cl. C 2.24 9/16/19 1,135,000 b 1,146,862 Chrysler Capital Auto Receivables Trust, Ser. 2015-AA, Cl. D 3.15 1/18/22 3,100,000 b 3,090,851 Chrysler Capital Auto Receivables Trust, Ser. 2015-BA, Cl. C 3.26 4/15/21 3,500,000 b 3,588,198 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 4,120,000 4,666,802 Citigroup, Sub. Bonds 4.40 6/10/25 5,870,000 6,229,843 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. C 3.52 5/10/35 150,000 b,g 154,981 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) United States - 23.2% (continued) Colony American Homes, Ser. 2014-1A, Cl. C 2.38 5/17/31 1,625,000 b,g 1,628,505 Commercial Mortgage Trust, Ser. 2006-C8, Cl. AJ 5.38 12/10/46 6,330,000 6,187,591 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 b 1,298,636 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 702,130 722,914 Cox Communications, Sr. Unscd. Notes 3.35 9/15/26 3,250,000 b 3,269,682 Crown Castle International, Sr. Unscd. Notes 2.25 9/1/21 4,675,000 4,676,964 Daimler Finance North America, Gtd. Notes 1.50 7/5/19 8,225,000 b 8,182,732 Dell Equipment Finance Trust, Ser. 2015-1, Cl. C 2.42 3/23/20 6,880,000 b 6,944,131 Dell Equipment Finance Trust, Ser. 2016-1, Cl. A2 1.43 9/24/18 9,825,000 b 9,846,743 Drive Auto Receivables Trust, Ser. 2015-AA, Cl. C 3.06 5/17/21 5,750,000 b 5,815,516 DT Auto Owner Trust, Ser. 2014-1A, Cl. D 3.98 1/15/21 3,225,000 b 3,270,111 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,425,000 b 2,477,287 DT Auto Owner Trust, Ser. 2015-3A, Cl. B 2.46 11/15/19 4,700,000 b 4,725,360 DT Auto Owner Trust, Ser. 2016-1A, Cl. C 3.54 10/15/21 865,000 b 878,315 Duke Energy, Sr. Unscd. Notes 2.65 9/1/26 2,800,000 2,756,418 Duke Energy, Sr. Unscd. Notes 3.75 9/1/46 5,375,000 5,249,972 Federal Home Loan Mortgage Corporation, Structured Agency Credit Risk Debt Notes, 2.93 8/25/24 959,599 g,h 965,572 Federal National Mortgage Association Connecticut Avenue Securities, Ser. 2014-C04, Ser. 1M1 2.48 11/25/24 1,172,277 g,h 1,178,718 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2004-FF4, Cl. M1 1.38 6/25/34 2,407,622 g 2,332,263 Flagship Credit Auto Trust, Ser. 2015-2, Cl. A 1.98 10/15/20 1,680,695 b 1,687,452 Ford Credit Auto Owner Trust, Ser. 2014-A, Cl. B 1.71 5/15/19 1,750,000 1,752,916 Ford Credit Floorplan Master Owner Trust A, Ser. 2015-1, Cl. A1 1.42 1/15/20 8,355,000 8,379,396 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 4,620,000 4,669,586 Ford Motor Credit, Sr. Unscd. Notes 2.55 10/5/18 1,700,000 1,725,704 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 3,475,000 3,586,363 Freeport-McMoRan, Gtd. Notes 2.15 3/1/17 5,435,000 5,441,794 Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) United States - 23.2% (continued) GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.38 1 2/15/19 3,620,000 b,g 3,554,129 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.38 12/15/19 1,640,000 b,g 1,564,415 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 3,085,000 g 3,284,445 General Motors Financial, Gtd. Notes 3.10 1/15/19 4,475,000 4,563,726 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 3,350,000 3,383,242 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 3,960,000 4,177,760 GS Mortgage Securities Trust, Ser. 2016-GS2, Cl. A2 2.64 5/10/49 4,200,000 4,345,254 Hyundai Auto Receivables Trust, Ser. 2015-A, Cl. C 1.98 7/15/20 1,320,000 1,320,407 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 5,825,000 5,833,033 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 5,735,000 5,753,088 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 9,190,000 g 9,018,084 JPMorgan Chase & Co., Sr. Unscd. Notes 3.30 4/1/26 9,610,000 9,937,374 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 3,050,000 3,438,631 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.55 11/25/36 18,072 g 17,373 Kraft Heinz Foods, Gtd. Notes EUR 2.00 6/30/23 5,300,000 6,462,304 Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 13,575,000 16,572,193 Kubota Credit Owner Trust, Ser. 2016-1A, Cl. A3 1.50 7/15/20 4,900,000 b 4,915,681 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 4,605,000 b 4,618,387 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 3,450,000 3,719,059 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.68 4/15/49 5,692,000 g 5,513,478 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.83 3/25/35 248,191 g 227,726 Newell Brands, Sr. Unscd. Notes 2.60 3/29/19 3,925,000 4,016,680 OneMain Financial Issuance Trust, Ser. 2014-2A, Cl. A 2.47 9/18/24 6,121,496 b 6,142,743 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. A 3.19 3/18/26 5,344,000 b 5,404,942 OneMain Financial Issuance Trust, Ser. 2015-1A, Cl. B 3.85 3/18/26 3,250,000 b 3,307,111 OneMain Financial Issuance Trust, Ser. 2015-2A, Cl. A 2.57 7/18/25 6,225,000 b 6,254,592 Oracle, Sr. Unscd. Notes 4.00 7/15/46 11,100,000 11,530,613 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.3% (continued) Rate (%) Date Amount ($) a Value ($) United States - 23.2% (continued) Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 2,200,000 2,471,854 Santander Drive Auto Receivables Trust, Ser. 2014-1, Cl. B 1.59 10/15/18 564,374 564,656 Santander Drive Auto Receivables Trust, Ser. 2015-5, Cl. D 3.65 12/15/21 886,000 915,944 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,105,000 2,887,650 Southern, Sr. Unscd. Notes 3.25 7/1/26 9,275,000 f 9,632,245 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.41 12/15/22 2,485,101 b 2,488,549 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 3.45 12/15/22 3,450,000 b 3,454,170 Springleaf Funding Trust, Ser. 2015-AA, Cl. A 3.16 11/15/24 9,175,000 b 9,293,884 SunTrust Auto Receivables Trust, Ser. 2015-15A, Cl. A3 1.42 9/16/19 7,025,000 b 7,042,062 T-Mobile USA, Gtd. Notes 6.00 3/1/23 2,900,000 3,108,974 U.S. Treasury Bonds 2.50 5/15/46 54,330,000 56,416,218 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 64,717,518 i 66,018,405 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 34,219,317 i 34,965,538 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 27,042,561 i 28,494,665 Verizon Owner Trust, Ser. 2016-1A, Cl. A 1.42 1/20/21 8,000,000 b 8,028,098 Visa, Sr. Unscd. Notes 2.20 12/14/20 9,250,000 9,491,342 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 4,175,000 b 4,161,874 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.70 6/15/49 6,930,000 g 6,781,243 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 5/30/18 5,550,000 5,582,473 Walt Disney, Sr. Unscd. Notes 3.00 7/30/46 2,325,000 2,191,705 Wells Fargo & Co., Sr. Unscd. Notes 2.63 12/15/16 1,580,000 1,585,069 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 6,125,000 6,194,237 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 1,675,000 1,808,787 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. D 2.86 7/15/21 2,125,000 b 2,124,917 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 3,571,000 b,g 3,613,673 Total Bonds and Notes (cost $2,680,331,725) Face Amount Covered by Options Purchased - .1% Contracts Value ($) Call Options - .1% New Zealand Dollar Cross Currency, December 2016 @ NZD 1.04 AUD 37,600,000 Put Options - .0% Mexican New Peso, December 2016 @ 18.68 27,300,000 421,390 Swedish Krona Cross Currency, December 2016 @ SEK 9.46 EUR 25,000,000 133,618 Total Options Purchased (cost $946,462) Yield at Date of Maturity Principal Short-Term Investments - .5% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $15,026,560) 0.44 4/27/17 15,065,000 j Other Investment - .9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $26,554,936) 26,554,936 k Investment of Cash Collateral for Securities Loaned - .6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $16,447,340) 16,447,340 k Total Investments (cost $2,739,307,023) % Cash and Receivables (Net) % Net Assets % AUD—Australian Dollar EUR—Euro a Principal amount stated in U.S. Dollars unless otherwise noted. AUD—Australian Dollar CAD—Canadian Dollar EUR—Euro GBP—British Pound HUF—Hungarian Forint JPY—Japanese Yen KRW—Korean Won MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty SEK—Swedish Krona SGD—Singapore Dollar b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2016, these securities were valued at $471,086,758 or 16.66% of net assets. c Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. STATEMENT OF INVESTMENTS (Unaudited) (continued) d Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. e Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. f Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $17,579,466 and the value of the collateral held by the fund was $18,220,168, consisting of cash collateral of $16,447,340 and U.S. Government & Agency securities valued at $1,772,828. g Variable rate security—rate shown is the interest rate in effect at period end. h The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. i Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. j Held by or on behalf of a counterparty for open financial futures contracts. k Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 64.7 Corporate Bonds 15.9 Asset-Backed 7.4 U.S. Government 6.6 Commercial Mortgage-Backed 2.6 Short-Term/Money Market Investments 2.1 Residential Mortgage-Backed .1 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 207,882,267 - Commercial Mortgage-Backed - 74,149,353 - Corporate Bonds † - 450,481,442 - Foreign Government - 1,829,407,579 - Mutual Funds 43,002,276 - - Residential Mortgage-Backed - 3,835,586 - U.S. Treasury - 200,920,928 - Other Financial Instruments: Financial Futures †† 1,911,997 - - Forward Foreign Currency Exchange Contracts †† - 4,127,407 - Options Purchased - 1,126,872 - Liabilities ($) Other Financial Instruments: Financial Futures †† (1,410,124 ) - - ) Forward Foreign Currency Exchange Contracts †† - (6,117,297 ) - ) Options Written - (471,284 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus/Standish Global Fixed Income Fund September 30, 2016 (Unaudited) See notes to financial statements. STATEMENT OF OPTIONS WRITTEN Dreyfus/Standish Global Fixed Income Fund September 30, 2016 (Unaudited) Face Amount Covered by Contracts ($) a Value ($) Call Options: Mexican New Peso December 2016 @ MXN 21.25 27,300,000 (340,060 ) Swedish Krona Cross Currency December 2016 @ SEK 9.85 EUR 25,000,000 (131,224 ) Total Options Written (premiums received $572,925) ) a Face amount stated in U.S. Dollars unless otherwise indicated. EUR—Euro See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of NOTES securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at September 30, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date NOTES the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at September 30, 2016: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Euro, Expiring 10/28/2016 14,400,000 16,141,651 16,198,032 56,381 Indonesian Rupiah, Expiring 10/28/2016 268,676,685,000 20,233,699 20,499,363 265,664 Swedish Krona, Expiring 10/28/2016 435,230,000 51,105,527 50,806,573 (298,954 ) Citigroup Colombian Peso, Expiring 10/28/2016 39,859,020,000 13,639,139 13,746,127 106,988 Indian Rupee, Expiring 10/28/2016 1,045,010,000 15,500,460 15,615,683 115,223 Indonesian Rupiah, Expiring 10/28/2016 70,262,680,000 5,339,110 5,360,868 21,758 Goldman Sachs International British Pound, Expiring 10/28/2016 790,000 1,028,951 1,024,563 (4,388 ) Euro, Expiring 10/17/2016 9,029,520 10,178,121 10,143,363 (34,758 ) HSBC Indian Rupee, Expiring 10/28/2016 788,585,000 11,623,315 11,783,900 160,585 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) JP Morgan Chase Bank Brazilian Real, Expiring 10/4/2016 30,420,000 9,068,821 9,342,485 273,664 12/2/2016 45,910,000 13,887,713 13,857,092 (30,621 ) Indian Rupee, Expiring 10/28/2016 476,023,000 7,046,973 7,113,257 66,284 Mexican New Peso, Expiring 10/28/2016 2,995,000 161,355 153,943 (7,412 ) Russian Ruble, Expiring 10/28/2016 730,010,000 11,188,065 11,545,478 357,413 Taiwan Dollar, Expiring 10/28/2016 405,435,000 12,970,765 12,944,393 (26,372 ) Turkish Lira, Expiring 10/28/2016 63,460,000 21,118,844 21,023,160 (95,684 ) UBS Indian Rupee, Expiring 10/28/2016 449,797,000 6,661,192 6,721,359 60,167 Sales: Bank of America Australian Dollar, Expiring 10/28/2016 24,760,000 18,938,602 18,937,438 1,164 Polish Zloty, Expiring 10/28/2016 4,045,000 1,058,884 1,057,107 1,777 Singapore Dollar, Expiring 10/28/2016 101,250,000 74,413,000 74,261,830 151,170 South Korean Won, Expiring 10/28/2016 103,369,750,000 92,034,636 93,837,493 (1,802,857 ) Barclays Bank Japanese Yen, Expiring 10/28/2016 3,393,460,000 33,900,191 33,504,312 395,879 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Citigroup British Pound, Expiring 10/28/2016 128,330,000 166,420,654 166,433,130 (12,476 ) Euro, Expiring 10/28/2016 85,534,000 96,117,806 96,214,062 (96,256 ) Swedish Krona, Expiring 10/28/2016 240,805,000 28,076,365 28,110,371 (34,006 ) Taiwan Dollar, Expiring 10/28/2016 841,595,000 26,553,764 26,869,749 (315,985 ) Goldman Sachs International Brazilian Real, Expiring 10/4/2016 30,420,000 9,466,314 9,342,485 123,829 Euro, Expiring 10/3/2016 2,787,859 3,127,615 3,131,757 (4,142 ) 10/28/2016 130,429,000 146,547,106 146,714,802 (167,696 ) Mexican New Peso, Expiring 10/28/2016 1,025,455,000 54,677,962 52,708,501 1,969,461 HSBC Canadian Dollar, Expiring 10/28/2016 220,305,000 166,545,836 167,957,865 (1,412,029 ) Euro, Expiring 10/28/2016 80,650,000 90,645,358 90,720,229 (74,871 ) Japanese Yen, Expiring 10/28/2016 36,555,423,000 360,192,628 360,919,033 (726,405 ) New Zealand Dollar, Expiring 10/28/2016 176,110,000 128,055,129 128,081,712 (26,583 ) JP Morgan Chase Bank Euro, Expiring 10/28/2016 152,289,000 171,146,947 171,304,315 (157,368 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) Hungarian Forint, Expiring 10/28/2016 10,415,410,000 37,983,612 37,986,191 (2,579 ) South African Rand, Expiring 10/28/2016 286,765,000 20,776,835 20,782,778 (5,943 ) UBS Euro, Expiring 10/28/2016 222,588,000 250,094,312 250,381,083 (286,771 ) Norwegian Krone, Expiring 10/28/2016 298,200,000 36,811,179 37,304,320 (493,141 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) At September 30, 2016, accumulated net unrealized appreciation on investments was $71,600,921, consisting of $91,518,744 gross unrealized appreciation and $19,917,823 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J.
